Citation Nr: 1211568	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss disability prior to November 13, 2008.

2.  Entitlement to a rating in excess of 10 percent rating for bilateral hearing loss disablity from November 13, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board notes that the RO included the issue of entitlement to an earlier effective date for the assignment of a 10 percent rating for bilateral hearing loss; however, the Veteran's disagreement with the initial rating following the initial grant of service connection for bilateral hearing loss encompasses consideration of the appropriate effective date for the assignment of the 10 percent rating.  In other words, whether the issue is framed as an earlier effective date or as a higher initial rating, the substance of the claim is not changed as the material issue for consideration is whether the criteria for a 10 percent rating for bilateral hearing loss, or higher, were met at any time during the pendency of the appeal.  Under either theory of entitlement, i.e., as a staged rating or as an effective date, the effective date would be fixed in accordance with facts found.  Consequently, the issues being decided herein are appropriately reflected on the title page of this decision.  

At the December 2011 Board hearing, the Veteran raised a claim for service connection for a psychiatric disability, namely anxiety and depression, claimed as secondary to his service connected bilateral hearing loss.  As this claim has not been developed for appellate review, it is not properly before the Board and is referred to the RO for appropriate action.  

The Veteran testified at his December 2011 hearing that his hearing problems date back to service and he should be given an earlier effective date back to when he initially filed a claim in 1988.  To the extent that the Veteran argues entitlement to an earlier effective date for the grant of service for his bilateral hearing loss, the Board cannot address this argument on the merits.  The Veteran's July 1991 claim for entitlement to service connection for a bilateral hearing loss disability was denied in March 1992 and he was notified of this denial in a March 1992 letter, but did not appeal.  Consequently, the denial became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  In October 1995, the Veteran attempted to reopen the claim, but was informed by RO letter dated in February 1996 that he must submit new and material evidence to reopen his claim.  He was further informed that no further action would be taken on his claim until additional evidence was submitted.  No additional evidence was submitted.  Moreover, when service connection was subsequently granted for this disability in October 2008, the Veteran's February 2009 notice of disagreement did not challenge the March 20, 1998 effective date assigned.  Such a challenge is the only legitimate way to contest an effective date. The Veteran's subsequent, December 2011 challenge, more than a year after the October 2008 decision, is an improper freestanding claim for an earlier effective date that cannot be considered on the merits.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Such consideration, if this decision were appealed, would be stricken by the Court.  See Juarez v. Peake,  21 Vet. App. 537, 541 (2008) (modifying, to remove, that portion of a Board decision that reviewed an effective date related to a finding in a prior RO decision that had not been appealed by the Veteran and had therefore become final).  The only appropriate vehicle for the Veteran to challenge the effective date assigned in the October 2008 decision is to assert clear and unmistakable error (CUE) in that decision.



FINDINGS OF FACT

1.  At the July 3, 2008 QTC examination, bilateral hearing loss disability was productive of Level II on the right and Level II on the left. 

2.  At the November 13, 2008 VA audio examination, bilateral hearing loss disability was productive of Level II on the right and Level IV on the left. 

3.  At the August 24, 2011 VA audio examination, bilateral hearing loss disability was productive of Level III on the right and Level VI on the left.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to November 13, 2008, for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an initial rating greater than 10 percent for bilateral hearing loss disability from November 13, 2008, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, since the appellate issues (entitlement to assignments of higher initial ratings) are downstream issues from that of service connection (see April 2008 VCAA letter), another VCAA notice is not required.  VAOPGCPREC 8-2003.  

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claims presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the claims are being denied.  Therefore, any notice defect, to include disability rating and effective date, is harmless error since no disability rating or effective date will be assigned.  Moreover, the Veteran was informed of the degree of disability and effective date elements in the April 2008 letter noted above. 

The Board finds that all necessary assistance has been provided to the appellant and the RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims for higher ratings for bilateral hearing loss.  In regard to his service treatment records, they are incomplete despite exhaustive efforts by VA to obtain them.  See Memorandum of Formal Finding of Federal Records Unavailability, dated September 4, 2008.  Accordingly, the Board finds that its duty to assist has been met in regard to these records.  In addition, VA has obtained identified medical evidence and afforded the appellant VA examinations.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's service-connected bilateral hearing loss disability and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All of the examination reports are predicated on a physical examination and contain the findings necessary to evaluate the appellant's hearing loss disability under the applicable rating criteria.  The examination reports also include consideration of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities.  The appellant has not indicated that any additional pertinent evidence exists with respect to the claim, and there is no indication that any such evidence exists. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

In July 1991, the Veteran filed an initial claim for service connection for bilateral hearing loss.  He reported having hearing loss ever since an incident in service in June 1978 when a Gunner accidentally fired a weapon next to his head resulting in "100% temporary hearing loss for several days".

In a March 1992 rating decision, the RO denied the Veteran's claim for service connection for residual hearing loss and tinnitus.  The Veteran was sent notice of this decision along with his appellate rights in March 1992.

In September 1995, the Veteran indicated his intent to reopen his claim for service connection for bilateral hearing loss and tinnitus.

In October 1995, the Veteran's representative, on behalf of the Veteran, informed the RO of the Veteran's intent to reopen his claim for service connection for hearing loss and tinnitus.  

By letter dated in February 1996, the RO informed the Veteran that his claim for service connection for bilateral hearing loss and tinnitus had been denied in March 1992, and that he had to submit new and material evidence in order to reopen these claims.  He was also informed that no further action would be taken to reopen his claims for service connection for bilateral hearing loss and tinnitus unless new and material evidence was received.  

In March 2008, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus.  

On the authorized QTC audiological evaluation in July 2008, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT
x
40
45
70
75
LEFT
x
40
50
70
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  The examiner reported the Veteran's difficulty in most listening environments.  He also reported that after service the Veteran worked in carpentry for 28 years with hearing protection and had used power tools with hearing protection.  

In a statement dated in July 2008, the Veteran reported that in the summer of 1978 he had 100 percent hearing loss for over 90 days and it thereafter gradually returned to a moderate hearing loss condition.

A VA audiogram report in graph form is on file from Puget Sound Health Care System dated in November 2008, revealing pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT
x
35
50
75
75
LEFT
x
30
65
65
70

Speech audiometry was not revealed.

A VA audiology diagnostic study note in November 2008 indicates that the Veteran had mild bilateral sensori combined hearing loss from 250 hertz through 1500 hertz, sloping to moderate to severe from 2000 hertz through 8000 hertz.  Word recognition was good at 84% in the right ear and 80% in the left ear.  Bilateral hearing aids were ordered for the Veteran.  The Veteran's history was noted to include gradual decrease in hearing bilaterally since 1978.  The present complaint was difficulty understanding speech in most situations. 

A January 2009 VA outpatient record shows that the Veteran presented for his initial hearing aid fitting, but continued to have hesitation regarding the hearing aids.  A February 2009 VA hearing aid note shows that the Veteran reported that his ease of communication had greatly improved with his hearing aids and he almost always wore them.  

The Veteran's representative argued in writing in July 2011 that despite the RO's determination that the July "2011" findings warranted a 0 percent rating, the objective findings at the November 2008 VA audiological evaluation which showed a 10 percent rating were present, but undetected, at the July "2011" examination.

On the authorized VA audiological evaluation in August 2011, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT
X
25
55
80
80
LEFT
x
30
70
75
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  The examiner reported that the effect on the Veteran's usual occupation and daily activities was increased difficulty understanding conversation in all situations.

In written argument in October 2011, the Veteran's representative asserted that the Veteran's August 2011 and November 2011 evaluations show that his hearing loss was worsening to a degree that it affected his ability to function independently and would impact him in later years more severely than it did at present.  He further asserted that the Veteran was competent to report his subjective analysis.  

The Veteran testified at a Board hearing in December 2011 that he has been wearing hearing aids for approximately three years.  He said that he has held about seven or eight jobs over the past few years and has been let go from jobs due to his hearing loss.  He said he was presently working as a carpenter and he wears hearing protection when using heavy machinery.  He said he has to be looking at someone when conversing with them and has great difficulty understanding others in public places such as the mall or restaurant.  He also said he is constantly told to turn the volume of the radio down in the car.  He further testified that he has had hearing problems ever since service and should be given an earlier effective date back to when he first filed for service connection in 1988.  He added that he should have gotten hearing aids right away.  

III.  Analysis

Law and Regulations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155;38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85. 

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.  

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

Compensable Rating Prior to November 13, 2008

VA audiology examination findings in July 2008 revealed that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 57.5 decibels in the right ear and 57.5 decibels in the left ear.  Speech recognition ability was 100 percent in the right ear and 94 percent in the left ear.  Under Table VI, the audiological findings correspond to a level II hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Table VII.  These are the only pertinent audiological findings on file prior to November 13, 2008.

Consideration has been given to section 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the July 2008 examination findings. Pure tone threshold levels were neither 55 decibels or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 decibels or less at 1,000 hertz and 70 dB or more at 2000 hertz.  See 38 C.F.R. § 4.86(a) & (b).

The Veteran's lay statements regarding his hearing difficulties including hearing conversations, particularly in public places, constitutes credible evidence, but these statements are inadequate to establish that he meets the requisite criteria under VA's Schedule for Rating Hearing Impairment for a higher rating.  In this regard, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set out above.  38 C.F.R. § 4.85; see also Lendenman v. Principi, 3 Vet. App. 345 (1992).

The only competent evidence which the Board may accept to establish whether the regulatory criteria for a higher rating are met is objective evidence of hearing acuity.  38 C.F.R. § 4.85.  Thus, the Veteran's representative's written argument in July 2011 that the same objective findings at the November 2008 examination (which warranted a 10 percent rating as is discussed below) were present at the July 2008 examination, but just not detected at the time, does not constitute competent evidence.  Rather, the objective evidence of post-service hearing loss disability based on audiometric testing in July 2008 discloses that the Veteran did not meet the criteria for a compensable rating and thus is not entitled to a compensable rating prior to November 13, 2008.

Based on the foregoing, the Veteran's bilateral hearing loss disability does not warrant a compensable evaluation at any point prior to November 13, 2008.  See Fenderson, supra.  As the preponderance of the evidence is against an increased rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.

Rating in Excess of 10 Percent from November 13, 2008

VA audiology examination findings in November 2008 are in graph form and reveal that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 58.75 decibels in the right ear and 57.5 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 80 percent in the left ear.  Under Table VI, the audiological findings correspond to a level III hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, these levels yield an increased 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.

Consideration has been given to section 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the November 2008 examination findings.  Pure tone threshold levels were neither 55 decibels or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 decibels or less at 1,000 hertz and 70 decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(a) & (b).

VA audiology examination findings in August 2011 revealed that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 60 decibels in the right ear and 62.5 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 80 percent in the left ear.  Under Table VI, the audiological findings correspond to a level III hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, these levels yield a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

With respect to section 4.86 for exceptional patterns of hearing impairment, the Veteran meets the criteria under section 4.86(b) for the left ear, based on results of the August 2011 VA examination.  However, the end result is the same as under Table VI.  In this regard, puretone thresholds in the left ear included 30 decibels at 1000 hertz and 70 decibels at 2000 hertz.  This results in numeral VI for the left ear under section 4.86(b), but by applying level VI for the left ear and level III in the right ear under Table VII, the result is also a 10 percent rating.  

The Veteran's lay statements regarding his hearing difficulties including hearing conversations, particularly in public places, constitutes credible evidence, but these statements are inadequate to establish that he meets the requisite criteria under VA's Schedule for Rating Hearing Impairment for a higher rating.  In this regard, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set out above.  38 C.F.R. § 4.85; see also Lendenman v. Principi, 3 Vet. App. 345 (1992).

The only competent evidence which the Board may accept to establish whether the regulatory criteria for a higher rating are met is objective evidence of hearing acuity.  In this regard, the assigned rating of 10 percent effective in November 2008 is consistent with the Veteran's representative's written argument in October 2011 that the Veteran's hearing loss was worsening .  However, in regard to the Veteran's representative's October 2011 assertion that the Veteran's hearing loss disability would impact him in later years more severely than "at present", the Veteran is advised that he is free to file an increased rating claim should that be the case.  In other words, VA's Schedule for Rating Hearing Impairment does not provide for ratings based on the future anticipated level of severity of a disability.  Rather, in cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process (emphasis added).  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The only competent evidence which the Board may accept to establish whether the regulatory criteria for a higher rating are met is objective evidence of hearing acuity.  Accordingly, as discussed above, the objective evidence of post-service hearing loss based on audiometric testing discloses that the Veteran does not meet the criteria for a higher than 10 percent rating at any point from November 13, 2008.

Based on the foregoing, the Veteran's bilateral hearing loss does not warrant a higher than 10 percent rating at any point from November 13, 2008.  As the preponderance of the evidence is against an increased rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.


Extraschedular Consideraton

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki,  572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are fully contemplated by the applicable rating criteria.  The degree of his hearing loss was measured on the above examinations in a manner that allowed the Board to determine the level of hearing loss disability under the applicable regulations.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular evaluation for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1). 

Also, the evidence, including the Veteran's statements, does not reflect that the Veteran's bilateral hearing loss disability causes unemployability.  While the Veteran did testify in December 2011 that his hearing loss disability has caused him to lose various jobs in the past, he testified that he was presently working as a carpenter.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to November 13, 2008, is denied.

Entitlement to a rating in excess of 10 percent rating for bilateral hearing loss from November 13, 2008, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


